Citation Nr: 0716434	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  04-43 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for scars, residuals of a 
gunshot wound, of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDING OF FACT

The veteran's residuals of a gun shot wound of the right hand 
are manifested by three scars on the hand and one at the 
graft site (upper forearm) used to repair the gun shot wound 
at the time of injury, none of which measures more than 3 
inches, and all of which are flat, superficial, stable, non-
tender and non-painful on objective examination, without 
adherence to underlying tissue, chronic skin changes, or 
limitation of motion or function as a result of the scars.


CONCLUSION OF LAW

The schedular criteria for an initial compensable disability 
rating for scars, residuals of a gun shot wound of the right 
hand, are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. Part 4, § 4.118, Diagnostic Codes 7800-7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In December 2004, the veteran appealed the April 2003 rating 
decision that assigned the initial zero percent rating for 
scars of the right hand due to residuals of a gun shot wound, 
effective from August 27, 2001.  

Because the current appeal arose from a rating assigned 
following the initial grant of service connection which was 
effective from the date of claim, the Board has evaluated the 
level of impairment due to the disability throughout the 
entire time of the claim and considers the possibility of 
staged ratings.  See Fenderson v. West, 12 Vet. App.119 
(1999).  Evidence of record, however, does not support 
assigning different percentage disability ratings during the 
time period in question.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2006) (Schedule).  

The Board further notes that, effective August 30, 2002, new 
regulations were promulgated concerning ratings for skin 
disorders (including scars). See 67 Fed. Reg. 49590-49599 
(July 31, 2002). However, the changed regulation may not be 
applied prior to the effective date. See 38 U.S.C.A. § 
5110(g) (West 2002).  

As for pertinent VA rating criteria, 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 through 7805 (2006) evaluate scars.  
The veteran is currently rated under Diagnostic Code (DC) 
7805, which provides a rating based on limitation of function 
of the affected part.  The old and the new rating criteria 
for Diagnostic Code 7805 are essentially the same.  Compare 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2006) with 38 C.F.R. 
§ 4.118,  Diagnostic Code 7805 (2001).

The Board has reviewed VA outpatient records from August 2001 
to September 2005 and VA examinations conducted in March 2003 
and March 2005.  In 2003, physical examination revealed a 
faded linear scar at the right dorsum thumb area, one inch 
long, a round scar at the thenar aspect of the right thumb, 3/4 
inch in diameter, a faded linear scar at the ulnar side of 
the right palm which was one and a half inches in length, and 
a round scar at the lower end of the fore arm which is 3/4 inch 
described as the donor site (place of skin graft).  The 
examiner reported that none of the scars caused localized 
pain.  No significant adherence to any underlying tissues was 
found.  The texture of the scars was reported as normal with 
no evidence of local infection, inflammation, swelling or 
keloid formation.  The majority of the reportedly well-healed 
scars were significantly faded with one somewhat darker at 
the thenar aspect of the thumb.  The examiner stated that the 
scars were non-tender, not disfiguring and did not cause any 
significant limitation of movement of the hands and fingers.  

On VA examination in March 2005, the examiner described the 
scars similarly as had the previous 2003 VA examiner.  The 
2005 examiner stated that the veteran denied any symptoms or 
limitation of motion from the scar. Upon physical examination 
of the scars, the examiner reported superficial, non-painful 
scars which were nonadherent to underlying tissue.  The scars 
were not found to be unstable, and there was no elevation or 
depression of the scars.  The skin was described as normal; 
no inflammation, edema or keloid formation was noted.  The 
examiner found no functional limitation or limitation of 
motion with the scar.  There has been no objective medical 
evidence to the contrary.  The Board has no reason to refute 
the opinions of the VA examiners in 2003 and 2005.  
Specifically, there has been no finding of limitation of 
function of an affected part caused by the veteran's service-
connected scar.  As such, the Board finds a higher rating 
than 0 percent disabling is not warranted under DC 7805.

Diagnostic Code (DC) 7804 is also applicable to the service-
connected scars of the right hand.  To warrant the next 
higher rating of 10 percent for a scar under this code, the 
objective medical evidence must show a painful and 
superficial scar.  See 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7804.  Note (1) under DC 7804 defines a superficial scar 
as one not associated with underlying soft tissue damage.  
Formerly, DC 7804 assigned a 10 percent rating for 
superficial scars that were tender and painful on objective 
demonstration.  38 C.F.R. § 4.118,  Diagnostic Code 7804 
(2001).  VA examinations conducted in 2003 and 2005 do not 
show any evidence of soft tissue damage.  As noted 
previously, both examinations found that the scars were flat 
and nonadherent to underlying tissues.  In the 2003 and 2005 
examinations, the dimensions of the scar were described as no 
more than 1 and one half inches each.  As discussed above, 
the 2003 and 2005 VA examination reports show that there was 
no tenderness at the scar site, and the veteran made no 
complaints of pain regarding the scar.  

The Board acknowledges the veteran's March 2005 hearing 
testimony that his service-connected scar was stiff, painful, 
tender, and caused limitation of motion.  The veteran is 
competent to report what he experiences.  Nonetheless, even 
considering the veteran's testimony in the light most 
favorable to him, there is no clinical evidence of objective 
manifestations of a painful or tender scar.  The Board has 
considered all submitted post-service records which include 
VA treatment records from August 2001 to September 2005.  The 
records are devoid of any indication that the veteran was 
treated for pain or tenderness of the scar itself.  

The Board has considered other potentially applicable 
diagnostic codes for scars.  However, these diagnostic codes 
do not apply to the veteran's case.  See 38 C.F.R. § 4.11, 
Diagnostic Codes 7800-7803.  First, Diagnostic Code 7800 
would not apply in this situation as it rates disfiguring 
scars of the head, face, or neck.  Diagnostic Code 7801 rates 
scars that are deep or that cause limited motion, based on 
the area of the scars.  The minimum compensable rating of 10 
percent would require an area or areas exceeding 6 square 
inches (39 sq. cm.).  The 2003 VA examination reports the 
scars as 1 and one half inches or less, all of which fall 
short of the 6 square inch dimension required for a 10 
percent rating.  The limited size of the veteran's service-
connected scar is also the reason that Diagnostic Code 7802 
is not applicable, for it requires that the scar cover an 
area of 144 square inches or more.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7802.  Formerly, DC 7801 concerned third 
degree burn scars, and DC 7802 concerned second degree burn 
scars; these diagnostic codes would not be applicable to the 
veteran's scar, which did not result from a burn.  38 C.F.R. 
§ 4.118,  Diagnostic Codes 7801, 7802 (2001).

Finally, Diagnostic Code 7803 is not applicable to the 
veteran's service-connected scar for it relates to unstable 
scars.  An unstable scar is defined as one that exhibits 
frequent loss of skin covering the scar.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (1).  The record shows no 
evidence of an unstable scar.  VA examinations conducted in 
2003 and 2005 specifically report no chronic skin changes 
regarding the veteran's scar.  Formerly, DC 7803 assigned a 
10 percent rating for superficial scars that were poorly 
nourished, with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2001).  The veteran's scar has not been 
shown to be poorly nourished, nor is there any reference to 
ulceration of the scar.  

On the basis of all of the evidence of record, the Board 
concludes that a rating higher than 0 percent is not 
warranted for the scar of the right knee.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet.App. 112 (2004).  

In this case, the RO's October 2001 letter describing the 
evidence needed to support the veteran's claim for service 
connection was timely mailed before the April 2003 rating 
decision.  It identified what evidence VA was collecting, 
requested the veteran to send in particular documents and 
information, and identified what evidence might be helpful in 
establishing his claim.  See Quartuccio.  The Board notes 
that VAOPGCPREC 8-2003 held that, if, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  The file 
was transferred to the Board in 2005, so the veteran was not 
specifically given the notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Nonetheless, the Board 
finds no prejudice in this instance, as the veteran was 
provided with the information needed to present his appeal 
for a higher initial disability evaluation.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  In this case, the veteran's 
service and VA medical records have been associated with the 
claims file, and he was afforded two VA examinations in 
connection with his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

An initial compensable rating for a scar, residual of a 
gunshot wound of the right hand, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


